Portage App. No. 2016-P-0032, 2017-Ohio-888. On review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at page 4 of the court of appeals’ entry filed May 1, 2017: “What standard of review governs appellate review of a decision by the court of common pleas confirming, modifying, vacating, or correcting an arbitration award?”
The conflict eases are Cleveland State Univ. v. Fraternal Order of Police, Ohio Labor Council, Inc., 8th Dist. Cuyahoga No. 99868, 2014-Ohio-304, and In re Hamilton v. Intl. Union of Operating Engineers, Local 20, 12th Dist. Butler No. CA2016-03-054, 2016-Ohio-5565.
The clerk shall issue an order for the transmittal of the record from the court of appeals for Portage County.
O’Donnell, Kennedy, and French, JJ., dissent.